UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

FILE!I_Z>

Eric Peterson, ) AUG § 0 2010
) . .
P@fiti<>n@r, ) c?»'.‘.'!§z l’.;?a.?,'§ll§l;‘§§?'é‘;'.t.‘.’lt;la
)
v_ ) Civil Action No.
) 10 1346
Duke Terre1l, )
)
Respondent. )
MEMORANDUM OPINION

This pro se action brought under 28 U.S.C. § 2241 by a prisoner seeking a sentence
reduction and his immediate release was transferred from the United States District Court for the
Eastern District of New York on the assumption that this Court sentenced the petitioner.
Petitioner states that he "was convicted in the District of Columbia, for Possession with Intent to
Distribute Cocaine, and on or about October 1, 2003, the court imposed a sentence of 128
months of imprisonment." Pet. at 1-2. But a search of this Court’s criminal dockets located no
such case.' Thus, it is surmised that the petitioner was sentenced by the Superior Court of the
District of Columbia. Because this Court lacks jurisdiction to entertain petitioner’s application
and also lacks "the authority to transfer [a case] to a state court," Park v. Arnott, 1992 WL
l8452l (D.D.C., July 14, l992), it will dismiss the case without prejudice to plaintiff refiling the
action in Superior Court. A separate Order accompanies this Memorandum Opinion.

GL.YK@

Date: August z , 2010 United States I?istr`§{ludge

' In a criminal action filed December 29, 2()03, this Court sentenced a similarly named

individual, Eric Alonzo Peterson, on November 9, 2005, to 60 months’ imprisonment. See
generally USA v. Allen, Crim. Action No. 03-557 (Defendant (7)).